Citation Nr: 0727394	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-31 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1976 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Service medical records show that in September 1978 and 
November 1978 the assessments were right shoulder strain and 
acromioclavicular strain, respectively.  History included a 
shoulder injury a month previously when the veteran collided 
with another individual, while playing a game.  Thereafter to 
include on separation examination there was no other 
complaint, finding, history, or treatment of a right shoulder 
problem. 

After service, private medical records show that in November 
1998 the veteran was initially seen with complaints of 
intermittent right shoulder trouble for several years, dating 
to a shoulder injury in service, when he collided with other 
player in a softball game.  In December 1998 after surgery, 
the diagnoses were right shoulder Type I SLAP lesion with 
posterior labral tear and impingement syndrome with distal 
clavicle impingement.  In February 2003 after surgery, the 
diagnoses were acromioclavicular joint arthrosis, partial 
biceps tendon rupture, Type 2 superior labrum anterior and 
posterior lesion, arthrosis of the humeral head, and partial 
rotator cuff tear.  

On VA examination in July 2003, the examiner did not offer a 
nexus opinion as to the veteran's current right shoulder 
condition.  

In statements, dated in August 2004 and October 2004, the 
veteran's private physician expressed the opinion that the 
veteran's current shoulder problems stemmed from an injury 
during service.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the Board 
finds that a medical opinion based on a review of the 
evidence of record is necessary to make a decision on the 
claim.  Accordingly, the claim is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).    

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current right shoulder 
disability is at least as likely as not 
related to right shoulder or 
acromioclavicular strain documented in the 
service medical records in September 1978 
and November 1978.  The claims folder must 
be made available to the examiner for 
review.  

The examiner is asked to comment on: 

a). The reported X-ray finding of the 
right acromioclavicular joint of "? 1/2 
cm with weight bearing" (service 

DOCKET NO.  04-31 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1976 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Service medical records show that in September 1978 and 
November 1978 the assessments were right shoulder strain and 
acromioclavicular strain, respectively.  History included a 
shoulder injury a month previously when the veteran collided 
with another individual, while playing a game.  Thereafter to 
include on separation examination there was no other 
complaint, finding, history, or treatment of a right shoulder 
problem. 

After service, private medical records show that in November 
1998 the veteran was initially seen with complaints of 
intermittent right shoulder trouble for several years, dating 
to a shoulder injury in service, when he collided with other 
player in a softball game.  In December 1998 after surgery, 
the diagnoses were right shoulder Type I SLAP lesion with 
posterior labral tear and impingement syndrome with distal 
clavicle impingement.  In February 2003 after surgery, the 
diagnoses were acromioclavicular joint arthrosis, partial 
biceps tendon rupture, Type 2 superior labrum anterior and 
posterior lesion, arthrosis of the humeral head, and partial 
rotator cuff tear.  

On VA examination in July 2003, the examiner did not offer a 
nexus opinion as to the veteran's current right shoulder 
condition.  

In statements, dated in August 2004 and October 2004, the 
veteran's private physician expressed the opinion that the 
veteran's current shoulder problems stemmed from an injury 
during service.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the Board 
finds that a medical opinion based on a review of the 
evidence of record is necessary to make a decision on the 
claim.  Accordingly, the claim is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).    

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current right shoulder 
disability is at least as likely as not 
related to right shoulder or 
acromioclavicular strain documented in the 
service medical records in September 1978 
and November 1978.  The claims folder must 
be made available to the examiner for 
review.  

The examiner is asked to comment on: 

a). The reported X-ray finding of the 
right acromioclavicular joint of "? 1/2 
cm with weight bearing" (service 
medical records, dated November 6, 
1978); and, 

b). The clinical significance that 
after service the first documented 
right shoulder complaint was in 1998, 
20 years after the last documentation 
of right shoulder strain in service. 



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

3. After completing the above development, 
adjudicate the claim.  If the benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

